Citation Nr: 9907972	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  90-54 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to May 
1974.  This appeal arises from an August 1989 rating decision 
of the Huntington, West Virginia, Regional Office (RO).  In 
this decision, the RO determined, in effect, that new and 
material evidence had not been submitted to warrant reopening 
the veteran's claims for service connection for a chronic 
acquired psychiatric disorder and a gastrointestinal 
disorder.  It is noted that service connection for both of 
the claimed disorders had previously been denied by the Board 
in a March 1989 decision.  The RO also determined that the 
evidence did not warrant service connection for hypertension.  
The August 1989 rating decision also denied entitlement to a 
permanent and total disability rating for pension purposes.  
These determinations were appealed by the veteran.   

In August 1992, the Board of Veterans' Appeals (Board) 
remanded the case for further development of the record, 
mainly in relation to the claim for pension.  The RO granted 
entitlement to pension benefits in a rating decision of July 
1993. Accordingly, that claim has been satisfied and is no 
longer on appeal.

The case was returned to the Board and in a decision issued 
in August 1995, the Board affirmed the RO's denial of service 
connection for hypertension.  This was a final decision on 
this issue and it is no longer in appellate status.  It was 
also determined that new and material evidence had been 
submitted to warrant reopening the veteran's claims for 
service connection for psychiatric and gastrointestinal 
disabilities.  The reopened claims were then remanded to the 
RO for additional evidentiary development. 

After the return of the case to the Board, it was again 
remanded in May 1997 on the basis that identified and 
relevant service medical records had not been obtained by the 
U. S. Department of Veterans Affairs (VA).  The case has now 
returned to the Board for final adjudication.

A hearing was held before the undersigned Member of the 
Board, sitting in Washington, D.C, in September 1991, and who 
was designated by the Chairman to conduct this hearing. 

The issue of service connection for a gastrointestinal 
disability is discussed in the remand section of this 
decision.


FINDING OF FACT

The development of the veteran's current psychiatric 
disability, characterized as generalized anxiety disorder, 
panic disorder, and major depression disorder, is linked to 
his military service.


CONCLUSION OF LAW

The veteran's current psychiatric disability was incurred 
during his active service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) in early October 
1987.  These records were received later that same month.  At 
the time of the veteran's entrance examination for active 
service in November 1972, he reported no medical history of 
nervous disorders.  On examination, his psychiatric 
evaluation was normal.  There is a notation in his service 
medical records dated in July 1973 reflecting that the 
veteran was seen in a mental hygiene clinic at Fort Bragg, 
North Carolina.  However, no specific findings or diagnosis 
was recorded.  In August 1973, it was noted that the veteran 
had been referred from the mental hygiene clinic for 
evaluation of a "pressure sensation" on the top of his 
head.  He claimed he had experienced this pressure for many 
years.  The assigned diagnosis was probable tension headache.  

The veteran was given a comprehensive medical examination in 
October 1973 in preparation for his Uniform Code of Military 
Justice, Chapter 13, separation from active service.  The 
veteran reported a medical history of depression or excessive 
worry and nervous trouble.  On examination, his psychiatric 
evaluation was found to be normal.  No diagnoses were 
assigned and the examiner reported that the veteran's 
examination was within normal limits.

The veteran filed his initial claim for service connection 
for a psychiatric disorder in September 1987, at which time 
he reported treatment in service in 1972 and 1973.  

The RO requested all of the veteran's VA treatment records 
dated January 1973 to November 1987 from the Beckley, West 
Virginia, VA Medical Center in November 1987.  These records 
indicate that the veteran was treated in June 1973 while on 
active duty for his complaints of a venereal disease.  The 
assessment was to rule out gonorrhea and syphilis.  In June 
and July 1974, the veteran was seen for gastrointestinal 
complaints.  A report dated in May 1975 indicated that the 
veteran complained of pain in his head.  His symptoms were 
attributed to anxiety reaction.  A VA outpatient note dated 
in August 1984 reported that the veteran was taking anti-
anxiety medication. 

Private and VA outpatient notes dated since February 1980 
reflect diagnoses of anxiety and depression, and complaints 
of being depressed since service.  A number of different 
medications were prescribed.

In response to the veteran's claim that he had received 
treatment for psychiatric symptoms in service, the RO 
contacted the Womack Army Hospital at Ft. Bragg, North 
Carolina.  The military hospital responded in April 1988 that 
no medical records for the veteran remained at that facility 
as they had all been transferred to the NPRC.  A further 
request in September 1990 directed to the NPRC for additional 
service medical records yielded only duplicates of records 
already in evidence.

A VA mental health clinic intake evaluation dated in November 
1988 recorded the veteran's psychiatric history, as reported 
by him, to include psychiatric treatment in service for 
anxiety which resulted in his going absent without leave 
(AWOL).  Those actions reportedly led to his eventual 
discharge for his inability to adapt to military life.  The 
diagnoses assigned by the nurse included generalized anxiety 
disorder and mixed personality disorder.

Also previously of record was a statement by the veteran's 
ex-spouse, received in November 1988.  She stated that she 
had known the veteran since June 1973, and recalled his 
receiving "several Article 15s" for being AWOL due to his 
nerves and paranoia of being sent into active combat.  She 
remembered that a U. S. Army physician had prescribed 
medication for him several times a day during service and had 
given him a large quantity upon his release from service.  In 
addition, the veteran's ex-spouse stated that she had seen 
the veteran's symptoms worsen since his separation from 
service.

In December 1988 the veteran appeared at a hearing before the 
Board, testifying about the symptoms of psychiatric illness 
he experienced in service and the treatment received 
therefor.  He asserted that at age 17 he was given large 
doses of Valium.

In March 1989, the Board denied service connection for a 
nervous disorder on the basis that it was not incurred or 
aggravated in service.  The veteran submitted an application 
to reopen his claim for service connection for a psychiatric 
disability in July 1989.

The VA and private medical records dated from January 1985 to 
December 1993 reflect the veteran's current, post-service 
treatment for various disorders including chronic anxiety 
disorder, depression, and a personality disorder.  None of 
the examiners who prepared these medical records expressed an 
opinion that the veteran's current symptoms or clinical 
findings were first manifested in service or are otherwise 
due to service.  Neither has any examiner indicated that 
these disorders were manifested to a compensable degree 
within one year after the veteran's separation from service.

The lay statements from the veteran's ex-spouse and mother 
dated in June 1991 and October 1993 describe their 
recollections of the veteran's anxiety and other psychiatric 
symptomatology during service, his reported treatment for 
those symptoms during service, and the progression of those 
symptoms during the years since his separation from service.  
The veteran's ex-spouse claimed that the veteran had received 
psychiatric treatment at Fort Bragg, North Carolina, during 
his military service.  She alleged that the veteran had a 
difficult time coping with military life due to his nervous 
condition.  The ex-spouse asserted that the veteran's 
psychiatric disorder had led to his AWOL's and disciplinary 
incarceration at Fort Bragg.  She claimed that during his 
incarceration she had received a letter from him that claimed 
he had been taken to Womack Army Hospital's emergency room 
for a severe anxiety attack.  The veteran's ex-spouse further 
alleged that his service records had been falsified by his 
superiors.

The records of the veteran's employment dated from July 1976 
to June 1980 contain only information regarding his 
performance during various periods.  They do not reflect any 
medical data, clinical findings, or diagnoses for a 
psychiatric disorder.

A Social Security Administration (SSA) decision of December 
1991 awarded the veteran disability benefits due, in part, to 
his psychiatric and gastrointestinal disabilities.  The SSA 
reports described the current level of disability 
attributable to the veteran's various disorders as reflected 
in numerous medical reports.  (Many of those reports were 
previously of record.)  The decision does not itself provide 
any additional medical conclusions or opinions regarding the 
origin of the veteran's psychiatric disorders.

The veteran has submitted original letters written by him 
during his active service.  He claimed that he had been 
treated for hemorrhoids.  In February 1973, the veteran 
claimed that he had seen a doctor about his nerves and was 
prescribed "real strong" pills that would put him to sleep.  
Another letter of February 1973 indicated that the veteran 
had started advanced individual training in the infantry.  He 
expressed his desire of "joining up another year and get in 
the buddy plan" with a friend.  The veteran's letter dated 
in March 1973 indicated that he had been assigned guard duty 
and had not gotten much sleep.  He indicated that he was 
going to see a Chaplain in an attempt to get his infantry 
specialty changed to being a mechanic.

In May 1990, the veteran testified at a personal hearing 
before a hearing officer at the RO.  Another hearing was held 
before the Board, in September 1991, at which the veteran and 
his spouse provided testimony.  The testimony at the 1990 
hearing concerned primarily the issue of the veteran's 
entitlement to VA pension benefits.  However, the veteran did 
report that he had problems with his nerves since age 17, and 
had received medication for his psychiatric complaints in 
service.  At the hearing before the Board, the veteran 
reiterated his claimed history of anxiety and panic attacks 
during service, and the treatment he received for them in the 
form of high doses of psychiatric medication.  The veteran 
claimed that, in attempting to directly contact the 
psychiatrists who treated him in the military, he was 
referred to a psychiatrist now residing in Charleston, South 
Carolina.  In a telephone conversation in July 1990, one of 
these physicians asserted that he did not remember the 
veteran.  The veteran also testified that he had attempted on 
many occasions to retrieve his service medical records, but 
the NPRC had informed him that all his service records had 
been sent to the VA.  He acknowledged that he had not been 
able to retrieve any additional service medical records.  The 
veteran contended that the VA medical record of June and July 
1975 that reported he had swallowed gasoline corroborates his 
claims of psychiatric symptoms at the time of his separation 
from service.  

The veteran's spouse provided testimony to the effect that 
she had known the veteran since 1980, and that during their 
marriage his anxiety and panic attacks had worsened to the 
point where they had a profound effect on their whole family.

In August 1995, the Board determined that the veteran had 
presented the requisite new and material evidence needed to 
reopen his claim for service connection for a psychiatric 
disability.  The case was then remanded for further 
development of the evidence to include the veteran's service 
personnel records and any available records from the Office 
of the Surgeon General (SGO).  

By letter of August 1995, the RO requested the veteran to 
identify all facilities at which his psychiatric disorders 
had been treated.  The veteran responded in a written 
statement dated in September 1995 in which he discussed two 
incidents in which he sought medical treatment while in the 
military.  He claimed that these service medical records were 
missing, however, neither incident had dealt with treatment 
for his psychiatric complaints.  Attached to this statement 
was a list of the facilities where he alleged that treatment 
had been received for the disabilities under adjudication.  
All noted treatment happened at military facilities during 
the veteran's active service except for one entry.  The last 
entry noted that the veteran had been treated at the Womack 
Army Hospital in Fort Bragg, North Carolina, from December to 
January "1994."  

The RO sent a request to the NPRC in September 1995 for all 
available SGO records on the veteran's military treatment.  
Also in September 1995, the RO requested the veteran's 
treatment records directly from the Womack Army Hospital.  A 
response was received from the Womack Army Hospital in 
November 1995.  It reported that the physician in charge of 
the hospital's psychiatric clinic had refused to release the 
veteran's records.  By letter of late November 1995, the RO 
notified the veteran of the Womack Army Hospital's response 
and requested that the veteran directly contact the hospital 
and obtain these records.  It was noted that he should submit 
this evidence as soon as possible to the RO.  A response was 
received from the NPRC in May 1996.  It was reported that no 
SGO records concerning the veteran's medical treatment had 
been located.  Attached to this response were the veteran's 
service personnel records.  These records noted that the 
veteran had been AWOL for two brief periods in August and 
September 1973.  Prior to these periods of AWOL, the 
veteran's performance had been rated as excellent.  
Afterwards, his performance was rated as fair.  It was 
reported that the veteran had been discharged under honorable 
conditions.

By rating decision of January 1997, the RO denied the claim 
for service connection for a psychiatric disability.  It was 
determined that the evidence did not show that this 
disability was incurred during the veteran's military service 
or within a presumptive period.  No objective medical opinion 
was found in the record that would link either disability to 
the veteran's active service.  

The veteran submitted written contentions in January 1997.  
He argued that his service medical records indicated that he 
had received psychiatric treatment during his military 
service.  The veteran contended that he should not be 
penalized because these records are now unavailable.  He also 
noted that he had recently been re-evaluated by the SSA and 
still had a psychiatric disorder.  In a written brief to the 
Board dated in April 1997, the veteran's representative 
argued that the "duty to assist" required the VA to obtain 
the psychiatric treatment records from the Womack Army 
Hospital. 

The Board again remanded this case in May 1997.  It was 
specifically requested that the RO obtain a signed release 
form from the veteran that would authorize the release of his 
psychiatric treatment records held by the Womack Army 
Hospital.  In June 1997, the RO obtained the veteran's signed 
release and requested these records.  A response was received 
in July 1997.  The Womack Army Hospital claimed that it did 
not have any of the veteran's treatment records at its 
location.  The RO was referred to the NPRC.

In July 1997, the RO again requested that the veteran submit 
release forms for any other psychiatric treatment he had 
received that was not yet of record.  The veteran returned 
the form four days later.  In it he noted that he had 
received psychiatric treatment in August 1973 at the Womack 
Army Hospital in connection with a tooth extraction.  He 
claimed that an "orthodontist" had to treat his nerves 
before oral surgery could be performed.  The veteran also 
contended that if his missing service medical records were 
not obtained, then the doctrine of reasonable doubt entitled 
him to service connection for his psychiatric disorders.

A supplemental statement of the case (SSOC) was issued to the 
veteran in February 1998.  The RO determined that no 
additional evidence had been acquired since its last denial 
of service connection.  Therefore, the RO again denied 
service connection for a psychiatric disability.  It was also 
noted that since there was no approximate balance between the 
positive and negative evidence, it was not appropriate to 
apply the doctrine of reasonable doubt.  

In a letter of February 1998, the veteran argued that a 
physician at the Womack Army Hospital had confirmed on the 
record that he had been treated for his psychiatric problems 
at that facility.  He claimed that this evidence had not been 
properly evaluated by the RO and that the doctrine of 
reasonable doubt should be applied to his claims.  The 
veteran asserted that he had been treated at the Womack Army 
Hospital and at the Beckley, West Virginia, VA medical center 
during his active service.  He further alleged that he had 
received continuous medical treatment for his claimed 
disorders ever since his separation from service.  

The veteran's representative submitted a written brief to the 
Board in April 1998.  It was contended that the VA had failed 
in its duty to assist the veteran in obtaining the veteran's 
claimed psychiatric treatment records from the Womack Army 
Hospital.  The representative argued that the Army hospital 
identified alternative sources for these records and the RO 
failed to follow-up on this information.  It was noted that 
this violated the Board's remand instructions of May 1997 
that required the RO to undertake any further development 
that was indicated by the evidence.  The representative also 
contended the RO had failed to inform the veteran on the 
importance of this evidence to his claims.

In August 1998, the Board requested an expert medical opinion 
from a psychiatrist at the VA Medical Center in Birmingham, 
Alabama.  The Board sought this opinion in order to determine 
if any relationship existed between the veteran's current 
psychiatric disorders and his military service.  This opinion 
was completed in November 1998.  It was determined by the 
psychiatrist, after a thorough review of the veteran's claims 
folder, that the veteran currently suffered from generalized 
anxiety disorder, panic disorder, and recurrent major 
depressive disorder.  The reviewer also found that it was 
probable, but not definitely established to his satisfaction, 
that the veteran had a co-existent personality disorder.  It 
was opined by the psychiatrist that it was at least as likely 
as not that the veteran's current psychiatric disorders were 
"incurred or permanently aggravated" during his military 
service.  The reviewer stated:

There is no evidence in the record of 
psychiatric disorder prior to entry into 
military service.  Although the actual 
records of psychiatric treatment are not 
present in the record...there are multiple 
strong indications (some of which come 
from records not under the veteran's 
control) that the veteran did receive 
treatment for mental illness during his 
time of military service.  The 
predominant symptoms of mental illness 
experienced in the military were reported 
to be forms of anxiety.  There is little 
evidence of significant depression during 
the veteran's military service although 
depression has been a prominent feature, 
along with anxiety, of his mental illness 
for much of the time since his discharge 
from the service.  The veteran's medical 
record as well as his self reports 
including his letters during active duty 
show he was treated with Valium, and that 
this treatment was either recommended or 
concurred with by his treating mental 
health clinician.  Valium's primary use 
is for treatment of anxiety, and the 
veteran did not display symptoms at that 
time of any other condition for which it 
is usually used.  

Finally, the reviewer determined that the veteran's symptoms 
did not appear to be consistent with a diagnosis of a 
psychosis.

II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the U. S. Armed Forces.  
Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence. 
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Congenital or developmental defects, such as personality 
disorders and mental deficiency, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

After consideration of all the evidence and material of 
record in a case before the VA, there is an approximate 
balance of the positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991).

III.  Analysis.

Duty to Assist

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  In the 
present case, the veteran has current diagnoses for 
psychiatric and gastrointestinal disabilities and has 
affirmatively claimed that the symptomatology of these 
disorders started during his military service and continually 
bothered him to the present time.  Under these circumstances, 
the undersigned finds that the veteran has presented well-
grounded claims for service connection for both a psychiatric 
and gastrointestinal disability.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

When a well-grounded claim has been presented, the VA has a 
duty to assist the veteran in obtaining all identified and 
relevant evidence.  38 U.S.C.A. § 5107(a) (West 1991).  When 
a veteran's service medical records are unavailable, the duty 
to assist is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  In the present case, the veteran has claimed 
that parts of his service medical records are missing.  He 
specifically has alleged that he received psychiatric 
treatment at the Womack Army Hospital and that these records 
are not contained in the claims file.  His representative's 
brief before the Board in April 1998, contended that the VA 
had violated § 5107(a) by not following up on alternative 
sources of information provided by the Womack Army Hospital 
in July 1997.  It was further argued that the VA had failed 
in its obligation to inform the veteran that these missing 
records would have a detrimental effect on his claims for 
service connection.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

On three different occasions in October 1987, September 1990, 
and September 1995; the RO contacted the NPRC and requested 
the veteran's military records.  These request resulted in 
the attaining of the veteran's available service medical and 
personnel records, and verification that no SGO records were 
available.  In July 1997, the Womack Army Hospital notified 
the RO that no treatment records were found regarding the 
veteran.  Attached to this response was a pre-printed list of 
alternative sources of military medical records.  Hand 
circled in pen by the respondent was the address of the NPRC 
with a notation that a copy of the veteran's DD Form 214 
should be sent with an request of records.  In a letter of 
July 1997, the RO requested that the veteran obtain and 
submit medical evidence not of record that would support his 
claims for service connection.

The undersigned finds that the only possible alternative 
source of military medical records identified in July 1997 
was the NPRC.  Obviously, prior to July 1997, the RO had 
obtained all available records regarding the veteran from the 
NPRC.  After this date, to again request records from the 
NPRC would have merely been pointless and wasteful of 
judicial resources.  Thus, it is determined that the only 
identified alternative source of information noted by Womack 
Army Hospital in its response of July 1997 was the NPRC and 
this source of records had previously been fully developed.  
The record indicates that the RO has contacted NPRC, the 
Womack Army Hospital, and the veteran himself on multiple 
occasions in attempts to locate any missing records from the 
veteran's military service.  These sources have been fully 
developed and no alternative sources have been identified.  
Thus, the VA has fulfilled its duty to assist the veteran in 
obtaining his complete service medical records.

The veteran's representative has argued that the VA has 
failed to notify the veteran of the importance in submitting 
his service records regarding the claimed disabilities.  A 
review of the veteran's statements, specifically his 
testimony before the Board in September 1981, indicates that 
the veteran is fully aware of the significance of his 
military records to his claims for service connection.  He 
noted in his testimony that he had gone to great lengths to 
establish his claimed medical treatment during service, going 
as far as directly telephoning a former military physician.  
The undersigned finds that the veteran is fully aware of the 
importance of his military records to his claims for service 
connection and any further notification is not required.

It was claimed by the veteran in February 1998 that he had 
been treated at the Beckley, West Virginia, VA Medical Center 
during his military service.  The RO specifically requested 
these records in October 1987 and no psychiatric treatment 
records dated earlier than June 1975 were located.  The VA 
medical records dated during the time of the veteran's 
military service where from June 1973 and reported treatment 
of a possible ulcer disease.

The veteran submitted a written statement in January 1997 in 
which he reported that he had recently been re-evaluated by 
the SSA in regards to his SSA disability benefits.  He did 
not indicate that this evidence would support his claim that 
his psychiatric and gastrointestinal disorders were related 
to his military service.  The undersigned notes the 
importance of obtaining SSA records under the provisions of 
38 U.S.C.A. § 5106 (West 1991).  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  However, evidence on which the SSA 
awarded these benefits, to include the history of the 
veteran's disabilities, is already of record.  Since the more 
recent SSA examinations were only to confirm the veteran's 
current disabilities they would have no pertinent information 
regarding the incurrence of these disorders.  The undersigned 
finds that this evidence would only be cumulative and not 
relevant to the present claims and, therefore, development of 
this evidence is not required by 38 U.S.C.A. § 5107(a).  See 
Godwin v. Derwinski, 1 Vet. App. 419 (1991) (The duty to 
assist is limited to specifically identified documents that 
by their description would be facially relevant and material 
to a claim).

Based on the above discussion, it is the undersigned's 
determination that the RO has fully complied with the 
development instructions of its remand dated in May 1997.  

Service Connection for a Psychiatric Disability.

The veteran's service medical records do not contain any 
detailed notation of treatment of a psychiatric disorder or 
the diagnosis of such a disorder.  However, these records do 
contain a reference to a military mental hygiene clinic in 
July 1973, and that the veteran was then referred back to 
internal medicine for complaints of a headache.  The last 
record of a psychiatric evaluation was on the examination of 
October 1973 that found no mental illness.  The post-service 
objective medical evidence does not contain a diagnosis for a 
psychiatric disorder until May 1975. 

The veteran's letters home during his military service 
indicate he had been given medication for his nerves in 
February 1973.  It appeared that he was worried over being 
put into the infantry.  However, these letters also indicate 
that he had considered extending his enlistment.

In his written contentions and oral testimony, the veteran 
claimed that he was seen on repeated occasions for his 
psychiatric complaints while in the military.  On one 
occasion, he claimed to have been seen by the emergency room 
at Womack Army Hospital.  His ex-spouse has offered similar 
lay evidence.  The veteran, his ex-spouse, and his mother 
have alleged that the veteran's psychiatric symptoms started 
in the military and continued after his separation.  

A VA psychiatrist, who had the opportunity to review the 
veteran's extensive claims folders, expressed an objective 
medical opinion in November 1998 that linked the veteran's 
current psychiatric disorders to his military service.  The 
reviewer found that the contemporaneous evidence during the 
veteran's military service, to include his letters home, 
references in his service medical records, and a prescription 
for Valium, supported an etiological link.  The psychiatric 
disorders linked to the veteran's military service were 
generalized anxiety disorder, panic disorder, and major 
depressive disorder.  It was also determined that the veteran 
had a co-existing personality disorder, but did not suffer 
from a psychosis.

The undersigned finds that the objective medical evidence 
establishes that the veteran incurred a psychiatric 
disability during his military service.  It is determined 
that the lay and objective evidence indicates that the 
veteran did experience some type of neurotic disorder while 
in the military and that this disorder has continued on to 
the present time.  A review of the entire evidence of record 
leads the undersigned to the conclusion that the evidence is 
at least in equipoise on the question of establishing a link 
between the development of a psychiatric disability, to 
include generalized anxiety disorder, panic disorder, and 
major depressive disorder, and his military service. 


ORDER

Service connection for a psychiatric disability, classified 
as generalized anxiety disorder, panic disorder, and major 
depressive disorder, is granted.


REMAND

The veteran has claimed that he incurred a chronic 
gastrointestinal disability during his military service, as a 
direct result of his psychiatric disability.  At his Board 
hearing, the veteran asserted that his treating physician had 
told him that his ulcer had resulted from his psychiatric 
disorder.  

A VA medical record of June 1973 (possibly while the veteran 
was AWOL) noted treatment of a possible ulcer disease.  His 
service medical records fail to report any treatment of 
ulcers.  On his last comprehensive examination in October 
1973, he reported no complaints regarding his 
gastrointestinal system.  The examiner failed to diagnosis 
such a disorder.  The post-service objective medical evidence 
first noted abdominal complaints one month after his 
separation from active service.  He was diagnosed with 
possible gastritis in a July 1975 VA medical record.  A VA X-
ray of September 1977 failed to find a gastrointestinal 
disorder.  No objective diagnosis for an ulcer was given 
until the 1980's, many years after the veteran's service.

In light of the above decision, the undersigned finds that it 
is now appropriate to consider the claim for service 
connection for a gastrointestinal disability under the 
provisions of 38 C.F.R. § 3.310(a) (1998).  Also applicable 
to this claim is the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
decision in Allen v. Brown, 7 Vet. App. 439 (1995), that held 
the amount that a pre-existing disability is aggravated by a 
service-connected disability can be granted service 
connection.  Therefore, further development is needed on this 
issue.  Specifically, an objective medical opinion is needed 
to determine if any etiological link exists between the 
veteran's current gastrointestinal disability and his 
military service or his now service-connected psychiatric 
disorder.  Under the circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated his gastrointestinal 
disability.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records, 
which have not already been requested and 
received.  He should specifically be 
requested to identify the physician he 
claims linked his current 
gastrointestinal disability with his 
psychiatric disorders.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment.  Treatment 
records from any identified VA facility 
should also be obtained.  Once obtained, 
all records that are not duplicates of 
previously received material must be 
associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a special VA gastrointestinal 
examination.  The purpose of this 
examination is to determine the 
approximate date of onset of the 
veteran's current gastrointestinal 
disability(ies).  This examination is 
also sought in order to determine whether 
a relationship exists between his current 
gastrointestinal disability(ies) and his 
now service-connected psychiatric 
disorder.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an opinion on 
any of the requested findings, he/she 
should note the reasons why such an 
opinion cannot be expressed.  The claims 
folder must be made available to the 
examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express opinions for the record on the 
following:

a.  Is it at least as likely as not 
that the reference in service to 
"possible ulcer," the finding of 
abdominal complaints a month after 
service, a diagnosis of possible 
gastritis in 1975, and any other 
findings or complaints, represent 
the first manifestations of the 
veteran's current gastrointestinal 
disability(ies)?

b.  Alternatively, is it at least as 
likely as not that the veteran's 
current gastrointestinal 
disability(ies) is etiologically or 
causally related to the service-
connected psychiatric disability? 

c.  If not, then is it at least as 
likely as not that the veteran's 
current gastrointestinal 
disability(ies) had a permanent 
increase in severity (and to what 
degree) as a result of his service-
connected psychiatric disorders?  

The examiner should use language in 
his/her answer similar to the language 
used in these questions. The examiner 
should refrain from using phrases like 
"possibly", "could have", or "may 
have."  

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
service connection for a gastrointestinal 
disability may now be granted.  The RO 
should consider Allen v. Brown, 7 Vet. 
App. 439 (1995), as it pertains to the 
issue of secondary service connection.  
If the RO's decision on this issue 
remains adverse to the veteran, then a 
supplemental statement of the case should 
be sent to the veteran and his 
representative.  They should be given an 
appropriate period of time in which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


